Citation Nr: 1013318	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-15 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1954 to 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with the 
original rating, the Board has characterized the issue as set 
forth on the title page.

The Board notes that the Veteran requested a video conference 
hearing before a Veterans Law Judge, but withdrew his request 
for a hearing through written correspondence, dated in 
January 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was last afforded a VA compensation and pension 
examination for his claim in February 2005.  Recognition is 
given to the fact that he did have a VA audiological 
evaluation (not for compensation purposes) in January 2006.  
However, it is unclear as to whether the testing/evaluation 
meets the requirements of 38 C.F.R. § 4.85(a).  Further, in 
his Substantive Appeal received in May 2006, the Veteran 
indicated that his disability continued to increase in 
severity.  This argument was repeated by the Veteran's 
representative in a March 2010 statement.

Considering that the Veteran has indicated that his 
disability has worsened, and the fact that the Veteran has 
not been afforded a comprehensive VA compensation and pension 
examination to assess the severity of his disability since 
February 2005, the Board finds that it is necessary to secure 
an additional examination to ascertain the Veteran's level of 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for a VA 
audiological examination to determine the 
nature and current level of severity of 
his service-connected hearing loss.  The 
examiner should discuss how the Veteran's 
hearing loss affects employment and daily 
living.  All indicated tests and studies 
should be accomplished and the examiner 
should provide a complete rational for all 
opinions expressed.  The claims file must 
be made available to the examiner.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the claim in light of 
all information or evidence received.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


